Citation Nr: 0739336	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  He also had other unverified service with the South 
Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.   

In July 2004 the veteran testified at a Travel Board hearing 
at the RO before an Acting Veterans Law Judge, different from 
the undersigned Veterans Law Judge.  In January 2005, the 
Board remanded the case to the RO for further development of 
the case.  In July 2007, the Board again remanded the case to 
the RO, in order to provide the veteran another opportunity 
to testify at a Board hearing.  This was required because the 
Acting Veterans Law Judge from the July 2004 hearing was no 
longer employed at the Board.  Under 38 C.F.R. § 20.707, the 
Veterans Law Judge who conducts a hearing shall participate 
in the final determination of the claim.  Because the Acting 
Veterans Law Judge at the July 2004 hearing was no longer 
employed at the Board and therefore unavailable to 
participate in the final determination, the veteran was 
entitled to a hearing before another Veterans Law Judge, who 
presumably, would ultimately participate in the final 
determination of the claim.  

Pursuant to the July 2005 remand order, another hearing was 
scheduled.  However, subsequently in October 2007 the veteran 
cancelled that hearing and requested that his claim be 
reviewed by the Board without such hearing.  Thus, the 
veteran has waived his opportunity for a hearing under 
38 C.F.R. § 20.707, before a Veterans Law Judge who also 
participates in the final determination of the claim.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007). 




FINDING OF FACT


1.  The evidence of record shows that the veteran did not 
engage in combat with the enemy during his period of active 
duty service.

2.  The evidence of record shows that the veteran does not 
have PTSD caused by any event that occurred during his period 
of active duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9, 
4.125(a), 4.127 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in May 
2001, February 2005, and June 2005.  In those letters the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim on appeal for service connection.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service personnel records, post-
service medical records, a hearing transcript of the July 
2004 Travel Board hearing, service records provided by the 
Center for Unit Records Research (CURR), and statements made 
in support of the veteran's claim.  

Service medical records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain them were 
unsuccessful.  In cases where the veteran's service medical 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  In this case, the VA has 
made unsuccessful attempts to obtain the appellant's missing 
records.  The veteran has also been advised of the RO's 
unsuccessful efforts, and was requested to send any pertinent 
records he had.  Thus, the Board concludes the VA's 
heightened duty to assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim. 

II.  Analysis

The veteran claims entitlement to service connection for PTSD 
due to in-service stressors involving experiences while in 
service traveling overseas to the Philippines, and while 
there.  
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted only when a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of 
alcohol or drugs. 38 C.F.R. § 3.301(a).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; (2) a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the first element (a diagnosis of PTSD), 
under DSM-IV a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that "a clear (that is, unequivocal) 
PTSD diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition." Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  A qualified stressor is not to be 
limited to just one single episode; a group of experiences 
also may affect an individual, leading to a diagnosis of 
PTSD.  Id; Manual M21-1, Part VI, para. 7.46(b)(2). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2007).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

The veteran has reported several "stressor" incidents 
during service that he maintains resulted in his current 
PTSD.  These are reflected in statements as well as the 
transcript of his July 2004 Travel Board hearing at the RO.  
The claimed stressors are associated with the following 
incidents. 

The veteran was acquainted with a soldier named Acquilever, 
from Maryland or New Jersey, who became missing just before 
the veteran's unit went overseas.

While on ship on the way to the Philippines, the veteran 
either saw or was made aware that a man jumped or somehow 
went overboard.  He saw the man in the water, but did not 
know if the man was later rescued or if even an attempt was 
made since the ship was in waters near a Japanese submarine.  
Also, while on that ship, one night the alarms sounded for 
enemy submarines and everyone had to come on deck.  The 
veteran believed that the name of the ship was Sea Serpent, 
and the episodes occurred sometime between when the ship left 
the United States on August 29, 1945 and when the ship 
arrived in the Philippines on September 18, 1945.

While the veteran was stationed in Manila, a typhoon hit the 
area, blowing apart tents and other structures including a 
mess hall building in which one or more men were killed.  One 
man was picked up by the wind, and his body was lying in the 
road.  He witnessed soldiers in his unit get hurt from the 
typhoon, which lasted about an hour.  This was in late 1945 
or early 1946. 

While in Manila, the veteran was going to the post office 
early in the morning and saw a man hanging from a tree in an 
area close to a post office and/or cemetery. The veteran did 
not know if the man was a soldier or a civilian.  This 
happened in November or December 1945.  

At the time of these events, the veteran was assigned to 
Company A, 987th Air Engineer Maintenance Squadron, 557th Air 
Service Group. 

As an initial matter, the evidence includes a diagnosis of 
PTSD, which has been linked by medical evidence to certain 
stressor incidents in service.  The evidence, however, does 
not show, and the veteran does not claim that his claimed 
stressor is related to combat.  His enlisted record and 
report of separation shows that the veteran had service 
outside the Continental United States for five months and 
twenty days, from August 1945 until February 1946; and that 
his military occupational specialty was light truck driver.  
There is no indication or claim that the veteran participated 
in combat.     

In a March 2004 letter, the Director of the Center for Unit 
Records Research (CURR) provided copies of historical reports 
submitted by the 987th Air Engineering Squadron for August to 
December 1945, showing the unit's location and significant 
situations the unit encountered during that period.  The 
mission of the unit during that period was to perform 
maintenance for aircraft belonging to the 507th Fighter 
Group.  The historical reports include a description of a 
number of events and situations during the period.  Of those, 
the incidents similar to any extent to the veteran's claimed 
stressor incidents follow in the next three paragraphs. 

The historical reports provided by CURR show that the 
Engineering Squadron experienced typhoon weather on about the 
September 16 and 17, with very high winds and heavy rain.  
All tents in the Shop Area and Supply tents were struck 
before the storm reached the area.  Eleven tents were damaged 
to an extent requiring that new tents be drawn to replace 
those.  Otherwise the area was not damaged to any great 
extent.  

On October 8 and 9, another typhoon hit the island.  This was 
said to be the worst in years, with a peak wind velocity of 
98 miles per hour.  The squadron suffered little damage due 
to precautionary measures of striking and staking down shop 
area tents.  Some 20 tents were blown down or ripped.  Nearly 
every tent had leaks due to the storm.  

On October 24, five men set sail in an Air Sea rescue boat at 
noon and had not reported back by 2300 that night.  A Navy 
patrol went out to search the next day.  That night the men 
reported in, having beached on Okinawa after four hours being 
adrift.  

In the March 2004 letter from CURR, the Director of CURR 
noted that to provide further research about specific 
incidents and casualties, the veteran would need to provide 
additional specific information such as dates, locations, 
names of casualties, etcetera.  In a February 2005 letter, 
the Appeals Management Center of VA requested the veteran to 
send this type of information regarding his claimed 
stressors.  In reply, the veteran sent a letter to VA in 
February 2005, stating that he had given all the information 
he had on this matter.  Subsequently, VA made another request 
for information, and in response, CURR stated that in order 
to provide further research concerning specific casualties 
the veteran must provide full names of casualties.  A report 
of contact dated in December 2006 shows that the veteran 
stated that he could not remember the names of casualties; 
and shows that the RO determined that U.S. Army and Joint 
Services Records Research Center (JSRRC) could not proceed 
with a search without further information.  

As combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

There is no documentation on file or otherwise available that 
verifies the occurrence of any of the claimed stressful 
events discussed earlier above.  First, there is no 
verification with respect to the soldier who went missing 
before the veteran's unit went overseas.  Moreover, this 
incident in itself does not appear to even meet the threshold 
definition of a stressor-an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others-such that the 
veteran's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 
128 (1997).  Even so, there is no evidence to substantiate 
that this actually occurred.

There is also no documented evidence to verify the second and 
third claimed stressor incidents, that while the veteran was 
at sea going toward the Philippines, a man went overboard and 
died, and that there was an alarm sounded for enemy 
submarines, after which everyone had to go on deck.

Regarding the episode involving the typhoon, there is 
evidence of two typhoons, one in September and one in October 
1945.  However, the veteran's claimed stressor centered on 
one or more men being killed by the typhoon.  The CURR 
histories show, however, only that there was some damage to 
some tents.  There is no mention of any casualties, which 
presumably would have been a much more important and thus 
reportable incident that would ordinarily have been made part 
of the history.

The last claimed stressor incident centered on the veteran 
witnessing a man hanging dead from a tree.  There is no 
substantiation in the record of that incident.     

As noted above, service medical records are missing, and the 
Board has therefore been mindful of its heightened obligation 
to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In this regard, however, the 
veteran has not claimed that he received treatment regarding 
or proximate to these incidents, for any psychiatric or 
physical condition attendant to the episodes.  Thus it is 
doubtful that those records would provide credible supporting 
evidence for the veteran's claim. 

After careful review of the claims file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  In 
analyzing this claim, the Board notes that service personnel 
records and service records provided by CURR contain no 
indication of the claimed stressor incidents.  Further, to 
the extent such evidence would indicate a stressor incident 
occurred, the veteran has not indicated in testimony or 
otherwise that he had any associated psychiatric problems in 
service; and service personnel records dated after active 
service in the late 1940s through 1951 show no indication of 
any behavioral problems that could be associated with 
stressors linked to PTSD.  Thus, the evidence of record does 
not support the occurrence of a credible stressor in service.  

The claims file contains medical evidence partially meeting 
the requirements for entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  Specifically, there is a 
diagnosis of PTSD, which has been linked by medical evidence 
to the veteran's claimed in-service stressors.  Most 
recently, in an October 2006 private medical report, Colin C. 
Doyle, PhD (clinical psychologist), diagnosed PTSD, and 
linked that disorder to the claimed stressors discussed above 
(except for the episode in which the veteran witnessed a man 
hanging).   

However, though there is a diagnosis of PTSD, and medical 
evidence linking the current symptoms to an in-service 
stressor, there is no credible supporting evidence that the 
claimed in-service stressors occurred.  There is no 
contemporaneous indication in the record to suggest that the 
veteran was exposed to an event he perceived as traumatic-an 
event or events that he either experienced, witnessed, or was 
confronted with that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
himself or others.   

Thus, the diagnosis of PTSD is not based on a verified 
stressor.  To the extent that any such diagnosis may have 
been attributed to any inservice stressor, there is no 
evidence to substantiate any such stressor, and therefore 
that evidence is not probative.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).   

In summary, the veteran is not shown to have been exposed to 
a verifiable stressor in service.  Therefore, the Board finds 
that the weight of the evidence does not show that the 
veteran has PTSD due to service.  As the preponderance of the 
evidence is against the claim for service connection for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


